DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Lang et al. (6,322,242).
Regarding claim 1, Lang et al shows 1 A spray tank system, comprising: a first tank (24B) having a first opening (the top), wherein the first tank contains printing thereon in a first color indicative of a first chemical that the first tank is adapted to contain (26B), and a first cap (47B) of the first color that is adapted to be placed in sealed relation to the first opening when the first tank is not in use; a second tank (24L) having a second opening (top), wherein the second tank contains printing thereon in a second color (26L), different from the first color, indicative of a second chemical, different from the first chemical, that the second tank is adapted to contain, and a second cap (47L) of the second color that is adapted to be placed in sealed relation to the second opening when the second tank is not in use.  

Regarding claim 3,  further comprising: a first shut-off (32B) being of the first color and adapted to operably attach to the first tank; and  a second shut-off (32L) being of the second color and adapted to operably attach to the second tank.
Regarding claim 4, further comprising a third tank (24R) having a third opening (top), wherein the third tank contains printing thereon (26R) in a third color indicative of a third chemical, different from the first and second chemicals, that the third tank is adapted to contain, and a third cap (47R) of the third color, different from the first and second colors, that is adapted to be placed in sealed relation to the third opening when the third tank is not in use.  
Regarding claim 5, further comprising a third spray nozzle (50R) being of the third color and adapted to operably attach to the third tank.  
Regarding claim 6, further comprising a third shut-off (32R) being of the third color and adapted to operably attach to the third tank.  
Regarding claim 7, Lang et al. shows  A spray tank system, comprising: a first tank (24B) having a first opening, wherein the first tank contains printing thereon (26B) in a first color indicative of a first chemical that the first tank is adapted to contain, and a first spray nozzle (50B) being of the first color and adapted to operably attach to the first tank;  a second tank (24L) having a second opening, wherein the second tank contains printing thereon (26L) in a second color indicative of a second chemical that the second 
Regarding claim 8,  further comprising a third tank (24R) having a third opening, wherein the third tank contains printing thereon (26R) in a third color indicative of a third chemical that the third tank is adapted to contain, and a third spray nozzle (50R) being of the third color and adapted to operably attach to the third tank.  
Regarding claim 9, Lang et al. shows  A spray tank system, comprising:  a first tank (24B) adapted to retain a first chemical therein, having a first opening, a first cap (47B) adapted to be placed in sealed relation over the first opening, a first spray nozzle (50B) adapted to operably attach to the first tank, and a first shut (32B) off for selectively shutting off the flow of fluid to the first spray nozzle, wherein at least one of the first tank, the first cap, the first spray nozzle and the first shut- off are of a first color indicative of the first chemical; and a second tank (24L) adapted to retain a second chemical, different than the first chemical, therein, having a second opening, a second cap (47L) adapted to be placed in sealed relation over the second opening, a second spray nozzle (50L) adapted to operably attach to the second tank, and a second shut (32L) off for selectively shutting off the flow of fluid to the second spray nozzle, wherein at least one of the second tank, the second cap, the second spray nozzle and the second shut-off 73518826.1 3/27/2020Attorney Docket No.: 141P147(A) are of a second color, different from the first color, indicative of the second chemical.  
Regarding claim 10,  further comprising a third tank (24R) adapted to retain a third chemical, different than the first and second chemicals, therein, having a third opening, a third cap (47R) adapted to be placed in sealed relation over the third opening, a third spray nozzle (50R) adapted to operably attach to the third tank, and a third shut off (32R) for selectively shutting off the flow of fluid to the third spray nozzle, wherein at least one of 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/27/2021